PATTERSON, Justice:
Michael Wayne Burnworth, a minor, was adjudged delinquent by the Youth Court of Rankin County and committed to Oakley Training School until he reached the age of eighteen years. He appeals from this adjudication and commitment.
The petition filed against Burnworth alleged that he “did wilfully, unlawfully, fe-loniously, take, steal and carry away on the dates hereinafter mentioned the property hereinafter described: 8/23/72, a 1968 Ford Pickup; 8/25/72, a 1967 Mustang; on 8/28/72, a Malibu, all of a value of $2,000.00.”
The controlling issue before the Court is whether the petition charged a violation of the criminal law with the particularity required to support his committal to a training school.
It is the opinion of the Court that this issue is controlled by In the Interest of Dennis, a Minor, 291 So.2d 731 (Miss.1974) which requires a reversal. See also In the Interest of Dollar, 293 So.2d 458 (Miss.1974).
Reversed and remanded.
GILLESPIE, C. J., and INZER, WALKER and BROOM, JJ., concur.